THREADGILL, Chief Judge.
John L. Thompson entered a plea of no contest to theft of an automobile,1 reserving his right to appeal the denial of his motions to suppress. He also challenges certain conditions of probation and court costs. We strike the court costs, but otherwise affirm the judgment and sentence.
We strike the $288 in court costs because they were imposed without reference to statutory authority. If they represent discretionary costs they must be individually announced to alert the defendant to their legal basis and dollar amount. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). These costs are stricken without prejudice to the state to seek to have them reimposed. Id. at 114.
Affirmed; improper court costs stricken.
SCHOONOVER and LAZZARA, JJ., concur.

. § 812.014(2)(c)4„ Fla.Stat. (1993).